DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 5/5/2021 is acknowledged.

Claims 30, 31, 33, 36, 38 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/5/21.
Claims 1-6, 10, 13, 19, 21 and 26 are examined on the merits.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10, 13, 19, 21 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Any pertinent arguments by applicants directed towards the teachings of Mayall and Alexander still relied upon below will be responded to. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection) Claims 1-6, 10, 13, 19, 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lapuente et al. (Vaccine, 2018, Vol. 36, pages 2712-2720) and Mayall and Alexander (US PGPub 2011/0123564).

An influenza pharmaceutical formulation suitable for a single dose intranasal administration to a human subject, comprising:
an effective amount of at least 10^11 viral particles (vp) of replication deficient adenovirus vector that contains and expresses influenza virus hemagglutinin antigen (HA) codon optimized for the human subject, wherein the effective amount induces a combined mucosal, humoral and T cell immune response; and, a pharmaceutically acceptable diluent or carrier.

The combined mucosal, humoral, and T cell immune response is protective.
The formulation is configured to provide seroprotection to the human subject as determined by the subject having an HAI antibody titer >40 for at least 12 months against the influenza vims.

A pharmaceutical formulation suitable for a single dose intranasal administration to a human subject, comprising:
an effective amount of at least 10^9 viral particles (vp) of replication deficient adenovirus vector that contains and expresses influenza virus hemagglutinin antigen (HA) codon
	optimized for the human subject, wherein the effective amount induces a combined mucosal and humoral protective immune response configured to provide seroprotection to the human subject as determined by the subject having an HAI antibody titer >40 for at least 12 months against the influenza virus; and, a pharmaceutically acceptable diluent or carrier.
The effective amount is at least 10^10 viral particles (vp), or wherein the effective amount is at least 10^11 viral particles (vp) and further induces a T cell response.
The HA antigen is from an Influenza A virus, Influenza A virus subtype H1N1, or Influenza A virus subtype H3N2.

The formulation is within a container selected from the group consisting of a glass vial, nasal sprayer, droplet dispenser, aerosolizer, and atomizer.
A container has contained the formulation for up to about three months at ambient temperature. The container is a single-use container or comprises multiple doses; and/or is configured for intranasal administration of the formulation.

**The claimed invention’s properties in vivo and stability are interpreted to be properties identified by applicants.  As discussed in MPEP 2112, recognizing a new property of an old product does not render the product patentable.  It is further discussed that an inherent feature need not be recognized at the time of the invention.  Therefore, if the prior art teaches a composition comprising a replication deficient adenovirus that encodes a codon optimized nucleic acid sequence for an influenza HA antigen (codon optimized for human subject) with the adenovirus particles at at least 10^11 viral particles and combined with a pharmaceutically acceptable carrier or diluent, the instant invention would be anticipated.

Lapuente et al. teach the generation of a replication deficient adenoviruses that expresses codon-optimized influenza HA and NP sequences from H1N1 serotypes. [see section 2.1]  They also teach the administration of the adenovirus to mice via an intranasal route at a dosage of 2X10^6 infectious units. [see section 2.2]  While Lapuente et al. do not state that the codon optimization was for a human subject, they do teach that human cell line A549 efficiently expressed the influenza NP and HA proteins and therefore, one of ordinary skill in the art would 
However, Lapuente et al. do not teach the effective amount of at least 10^9 or at least 10^11 viral particles of adenovirus

Mayall and Alexander teach the generation of recombinant (E3 deleted) adenoviruses that encode for influenza HA proteins (heterologous sequences relative to the adenovirus). [see Example 1]  These sequences can be codon optimized for expression human cells. [see paragraph 107]  Mayall and Alexander teach a dose of about 10^11 particles can be used during administration as a prophylactic vaccine or therapeutic regimen. [see paragraph 143]  The adenoviruses of Mayall and Alexander can also be combined with a pharmaceutically acceptable carrier or stabilizer. [see paragraph 137]  It is further taught that the adenoviruses can be formulated for delivery to the nasal passage by being packaged in a container suitable for “rapid inhalation”. [see paragraph 138] 

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Lapuente et al. in order to formulate their recombinant adenoviruses at a dosage of at least 10^9 or at least 10^11 viral particles.  One would have been motivated to do so, given the suggestion by Lapuente et al. that the a dose of 2 X10^6 infectious units of 2 different adenovirus vectors be intranasally delivered to mice.  There would have been a reasonable prima facie obvious to one of ordinary skill in the art at the time the invention was made.
 Response to arguments:
Applicant’s arguments are considered in full, however, they are not persuasive: 
	It is acknowledged that Mayall and Alexander do not teach a replication deficient adenovirus that expresses an influenza HA protein.  The teachings of Lapuente et al. remedy this deficiency.  Furthermore, the teachings of Mayall and Alexander that are relied upon above relating to viral particle dosages do remedy the deficiencies of Lapuente et al. and thereby render prima facie obvious the instant invention.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648